        Case: 1:20-cv-06561 Document #: 1 Filed: 11/04/20 Page 1 of 7 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 KATIE KORBEL and FERNANDO
 MARTINEZ,

      Plaintiff,
                                                          Case No. 1:20-cv-06561
 v.

 JASON S. HARRIS, LLC,

      Defendant.

                                             COMPLAINT

        NOW COME Plaintiffs, KATIE KORBEL and FERNANDO MARTINEZ, through

undersigned counsel, complaining of Defendant, JASON S. HARRIS, LLC, as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant's violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         KATIE KORBEL and FERNANDO MARTINEZ (“Plaintiffs”) are natural

persons, over 18-years-of-age, who at all times relevant resided at 606 Willow Wood Drive, Carol

Stream, Illinois 60188.

        5.         Plaintiffs are “consumers” as defined by 15 U.S.C. § 1692a(3).




                                                    1
        Case: 1:20-cv-06561 Document #: 1 Filed: 11/04/20 Page 2 of 7 PageID #:2




        6.       JASON S. HARRIS, LLC (“Defendant”) is a limited liability company organized

and existing under the laws of the state of Illinois.

        7.       Defendant has its principal place of business at 300 Saunders Road, Suite 100,

Riverwoods, Illinois 60015.

        8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1 2

        9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                       FACTUAL ALLEGATIONS

        10.      On or before October 9, 2018, Plaintiffs purchased a 2004 Nissan Armada (the

“Vehicle”) from 355 North Auto Inc. (the “Dealer”) in Lombard, Illinois.

        11.      Lombard is situated in DuPage County, Illinois, which is the Eighteen Judicial

Circuit.

        12.      Plaintiffs entered into that certain Retail Installment Contract (the “Contract”) with

the Dealer for the purchase of the Vehicle; said Contract being immediately assigned pursuant to

the terms thereof to Consumer Financial Services Corporation who provided financing for

Defendant, with an agreement to repay the principal loan balance with interest.



1
  "Our collection practice serves a diverse clientele ranging from finance companies looking to monetize delinquent
accounts to corporate clients looking to monetize receivables." https://jshlawoffice.com/practice-areas/#collections
(last accessed November 4, 2020).

2
  "We work with you to determine the collectability of your debt and what steps make sense for your situation. If
initial attempts to collect fail and debtors are still unwilling to pay voluntarily, or if we cannot make acceptable
payment arrangements, we will guide you through the many legal options available to you, including litigation. From
demand letters through post judgment collection strategy, we work to maximize recovery for our clients."
https://jshlawoffice.com/practice-areas/#collections (last accessed November 4, 2020).

                                                         2
        Case: 1:20-cv-06561 Document #: 1 Filed: 11/04/20 Page 3 of 7 PageID #:3




        13.      Pursuant to the Contract, Plaintiffs agreed to pay the sum of $326.25 beginning on

November 9, 2018 and then on the same date of each month thereafter for 38 months until fully

paid.

        14.      As result of financial hardship, Plaintiffs defaulted on the Contract by filing to make

the requisite payments required under the terms thereof.

        15.      On or before September 13, 2019, the Vehicle was repossessed.

        16.      The Vehicle was resold, and the proceeds credited to Plaintiff's balance; there

remained due and owing to Consumer Financial Services Corporation the sum of $9,522.91,

including late payment charges accrued thereon.

        17.      The $9,522.91 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

        18.      On behalf of Consumer Financial Services Corporation, Defendant filed a

collection suit on September 4, 2020 in the Circuit Court of Cook County, Municipal District,

Fourth District.3

        19.      The Circuit Court of Cook County's Fourth Municipal District is made up of the

following municipalities and townships in the western suburbs of Cook County: the municipalities

of Bellwood, Berkeley, Berwyn, Broadview, Brookfield, Cicero, Elmwood Park, Forest Park,

Franklin Park, Hillside, La Grange Park, Maywood, Melrose Park, Northlake, North Riverside,

Oak Park, River Forest, River Grove, Riverside, Stone Park and Westchester; and the townships

of Berwyn, Cicero, Leyden, excluding that part lying within the territorial limits of the

municipalities of Rosemont and Schiller Park, Oak Park, Proviso, River Forest, and Riverside.




3
 Consumer Financial Services Corporation, an Illinois corporation v. Katie Korbel and Fernando Martinez; 2020
M4 005059.

                                                      3
       Case: 1:20-cv-06561 Document #: 1 Filed: 11/04/20 Page 4 of 7 PageID #:4




       20.     At the time, Plaintiffs did not reside in fourth municipal district — much less in

Cook County, Illinois.

       21.     At the time, Plaintiffs resided in DuPage County, Illinois, which is the Eighteen

Judicial Circuit.

       22.     The Circuit Court of Cook County's Fourth Municipal District is 16.8 miles from

Plaintiffs' home – or 29 minutes away.

       23.     In contrast, DuPage County Courthouse is 3.4 miles from Plaintiffs' home – less

than five minutes away.

                                            DAMAGES

       24.     The FDCPA seeks to "eliminate abusive debt collection practices by debt

collectors." 15 U.S.C. § 1692(e) (congressional purposes).

       25.     One such practice is abusive forum-shopping by debt collectors choosing the

venues for lawsuits to collect consumer debts.

       26.     Concerned with having had their rights violated, Plaintiffs were forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate their rights.

                                      CLAIMS FOR RELIEF

                                            COUNT I:
                    Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       27.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                   Violation of 15 U.S.C. § 1692i

       28.     Section 1692i provides:

               (a) Venue. Any debt collector who brings any legal action on a debt
               against any consumer shall–
                                                 4
       Case: 1:20-cv-06561 Document #: 1 Filed: 11/04/20 Page 5 of 7 PageID #:5




                        (1)    in the case of an action to enforce an interest in real property
                               securing the consumer's obligation, bring such action only in
                               a judicial district or similar legal entity in which such real
                               property is located; or

                        (2)    in the case of an action not described in paragraph (1), bring
                               such action only in the judicial district or similar legal
                               entity–

                               (A)     in which such consumer signed the contract sued
                                       upon; or

                               (B)     in which such consumer              resides    at   the
                                       commencement of the action.

       29.     Under the FDCPA, a debt collector who sues to collect a consumer debt must sue

in the "judicial district or similar legal entity" where the debtor lives or signed the contract in

question. 15 U.S.C. § 1692i.

       30.     Since the debt here was not secured by real property, our focus is on paragraph

(a)(2), which requires the debt collector to file a collection suit in a venue where the consumer

debtor either signed the relevant contract or resides.

       31.     Defendant violated the FDCPA's venue provision, § 1692i, by suing Plaintiffs in a

venue where they did not reside and had not signed the contract in suit.

       32.     Defendant brought legal action against Plaintiffs in Cook County in order to

dissuade Plaintiff from appearing and defending the collection action.

       33.     Plaintiffs may enforce the provisions of 15 U.S.C. § 1692i(a)(2) pursuant to section

k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

                                                  5
Case: 1:20-cv-06561 Document #: 1 Filed: 11/04/20 Page 6 of 7 PageID #:6




(2)

       (A)    in the case of any action by an individual, such additional damages
              as the court may allow, but not exceeding $1,000.00; or

(3)    in the case of any successful action to enforce the foregoing liability, the costs of
       the action, together with reasonable attorney's fees as determined by the court.

WHEREFORE, Plaintiffs request the following relief:

A.     find that Defendant violated 15 U.S.C. § 1692i(a)(2);

B.     award any actual damage sustained by Plaintiffs as a result of Defendant's

       violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

C.     award such additional damages, as the Court may allow, but not exceeding $1,000

       pursuant to 15 U.S.C. § 1692k(a)(2)(A);

D.     award costs of this action including expenses together with reasonable attorneys’

       fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

E.     award such other relief as this Court deems just and proper.




                                         6
       Case: 1:20-cv-06561 Document #: 1 Filed: 11/04/20 Page 7 of 7 PageID #:7




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of any and all issues in

this action so triable of right.

DATED: November 4, 2020                               Respectfully submitted,

                                                      KATIE KORBEL              and   FERNANDO
                                                      MARTINEZ

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  7
